Citation Nr: 0925598	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and J. H.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1970, to include service in country in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In January 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board notes that in a March 2009 statement, the Veteran 
appears to be raising a claim for entitlement to an increased 
rating for his service-connected diabetes mellitus.  This 
issue is referred to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD because it is the result of several in-service 
stressors.  In various statements the Veteran has listed 
specific details associated with each stressor, to include 
the month and year of each stressor, as well as the location 
of the event and his unit.  Notably, in statements received 
in November 2004, the Veteran indicated that in September 
1969 he was staying in the DaNang Hotel when gun fights 
erupted and he witnessed friendly forces under attack.  In 
February 1970 the Veteran was a witness to interrogation 
tactics whereby field telephone wires were attached to 
various body parts of the Viet Cong individual being 
interrogated; thereafter, the phone was cranked.  In June 
1970, while driving for Major J. Shannon, he witnessed three 
dead bodies on the road.  In November 1970 the Veteran 
witnessed another harsh interrogation involving a Viet Cong 
woman who was subjected to drowning, beatings, and clubbing.  
All of these events allegedly occurred in Quang Nam Province, 
south of DaNang.

Despite this information, the RO never attempted to verify 
any of the alleged stressors.  The Board is of the opinion 
that an attempt should be made to verify the alleged 
stressors, either through the Joint Services Records Research 
Center (JSRRC), unit histories, morning reports, or other 
sources.

The Board also notes that the Veteran has submitted private 
medical records from his psychologist which contain a 
diagnosis of chronic PTSD.  Therefore, if any of the 
Veteran's alleged stressors are verified, the Veteran should 
be scheduled for a VA examination in order to determine 
whether he suffers from PTSD related to a verified in-service 
stressor.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of information or 
evidence needed to establish an effective date for an 
increased rating.  Thus, corrective notice can be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007), to include notice 
regarding the disability rating and 
effective-date elements of his service 
connection claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  An attempt should be made to verify 
the Veteran's alleged stressors through 
official sources.  All efforts to verify 
the claimed stressors should be documented 
and all responses should be recorded. 


3.  If, and only if, a claimed stressor is 
verified, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of all 
current psychiatric pathology.  The claims 
folder, to include a copy of this remand, 
should be reviewed by the examiner.  

All necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all present acquired 
psychiatric disorders.  The examiner 
should specifically address whether the 
Veteran has PTSD due to a stressor that 
has been verified.  If PTSD due to a 
verified in-service stressor is diagnosed, 
the examiner should identify the elements 
supporting the diagnosis.  If the examiner 
does not diagnose PTSD due to an in-
service stressor, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active duty.

The rationale for all opinions expressed 
must also be provided.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




